                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                       DOCKET NO: 1:19-CV-00131-MOC-WCM

LONNIE JOHNSON,                                 )
                                                )
                      Plaintiff,                )
                                                )
               vs.                              )                   ORDER
                                                )
MIND YOUR BUSINESS, INC.,                       )
                                                )
                      Defendant.                )

       THIS MATTER is before the Court on Plaintiff’s Counsel’s Motion for Leave to Attend

Hearing on Motion for Settlement Enforcement by Telephone (#33). Having considered the

matter, the Court enters the following Order.

       IT IS, THEREFORE, ORDERED that Plaintiff’s Counsel’s Motion for Leave to Attend

Hearing on Motion for Settlement Enforcement by Telephone (#33) is GRANTED, and Plaintiff’s

Counsel is hereby granted leave to appear by telephone at the hearing set for January 9, 2020 at

10:00 a.m. in the above-captioned matter.

                                         Signed: January 7, 2020
